Dibell, J.
(dissenting).
In my judgment the writ of mandamus should not be perverted to serve the purpose of an appeal and to review the judgment of the district court. That it should be so used was not intended by Const. art. 6, § 2, nor by G. S. 1913, § 8266. The use of the writ now sanctioned gives a fairly convenient way of getting a speedy decision before trial. So would certiorari or prohibition if their use were sanctioned for the same purpose. It might be well if the statute made all orders relative to the. change of venue appealable within a short time after made with a provision for a speedy hearing, but it does not, and we have held such orders not appealable, though reviewable on appeal from the judgment, or order on motion for new trial. I think the writ should be quashed upon the ground that mandamus does not lie.